NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Baskins et al. 4549080, cited by Applicants, “Baskins”).
Regarding Claim 1, Baskins teaches a gas analysis device (fig.1, claim 1) comprising: a light emitter (fig.1; element 34) that irradiates, with a measurement beam, a gas flowing in piping (col.6; lines 42-50); a processor (“means” in claim 1) that analyzes components contained in the gas based on an absorption spectrum of the measurement beam passing through the gas (Col.13; lines 51-63 discloses - (a) filters for transmitting a limited band of frequencies in individual absorption bands, one filter for each of H2O, CO2, and CO: (b) means for successively projecting the filters into the path; (c) and means for measuring the output of the detector as each filter is projected into the path; whereby the detector output is a measure of the 

Regarding Claim 2, the gas analysis device according to claim 1 is taught by Baskins.
Baskins further teaches that the window separates a space in the probe from a space in the piping, and the gas analysis device further comprises a cooler that circulates coolant to the space in the probe (col.8; lines 46-49 teaches implicit cooling effect by flowing dry air or dry nitrogen through the probe between windows 22 and 32). 

Regarding Claim 4, the gas analysis device according to claim 1 is taught by Baskins.
Baskins further teaches that the probe is composed of ceramic (col.6; lines 15-18). 

Regarding Claim 5, the gas analysis device according to claim 1 is taught by Baskins.
Baskins further teaches that the device further comprising: a reflector (fig.1; element 21) that reflects the measurement beam, wherein the reflector is disposed at a predetermined distance from the window, and wherein a measurement region through which the gas flows is defined between the window and the reflector (col.6; lines 25-30). 

Regarding Claim 6, the gas analysis device according to claim 5 is taught by Baskins.
. 

Claim 7 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kuoppa (US 2012/0236323 A1, cited by Applicants).
Regarding Claim 7, Kuoppa teaches a gas analysis device (Fig.1-2) comprising: a light emitter (fig.1; element 4) that irradiates, with a measurement beam, a gas flowing in piping [0021]; a processor (fig.1; element 22) that analyzes components contained in the gas based on an absorption spectrum of the measurement beam passing through the gas [0024]; a first insertion tube (fig.1; element 9) that covers the optical path of the measurement beam [0022]; a first window (fig.1; element 11) through which the measurement beam passes and that blocks off a hollow portion of the first insertion tube from the gas; a second insertion tube (fig.1; element 10) that covers the optical path of the measurement beam [0022]; and a second window (fig.1; element 12) through which the measurement beam passes and that blocks off a hollow portion of the second insertion tube from the gas [0022], wherein a measurement region through the gas is defined between the first window and the second window when the first window and the second window are disposed to oppose each other in the piping (shown in fig.1-2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baskins and further in view of Delancy et al. (US 6,265,945 B1, “Delancy”).
Regarding Claim 3, the gas analysis device according to claim 1 is taught by Baskins.
Baskins further teaches that the window separates a space in the probe from a space in the piping (a space is shown in chamber 18 between window 22 and reflector 21). 
Baskins does not explicitly teach that the gas analysis device further comprises an insulator that provides a vacuum to the space in the probe. 
However, Delancy teaches a resonance cell where an optical pumping of the resonance cell is disclosed where the space 111 between the magnetic shield 109 and the housing 110 serves as a thermal insulator and can contain thermal insulator material therein, such as a rigid closed cell foam, flexible foam rubber or even a vacuum (shown in fig.3 and discussed in col.5; lines 54-64).


Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Wagner et al. (US 2019/0187043 A1) teaches a cytometry system including a handling system that enables presentation of single cells to at least one laser source. The laser source is configured to deliver light to a cell within the cells in order to induce bond vibrations in the cellular DNA. The system further includes a detection facility that detects the signature of the bond vibrations, wherein the bond vibration signature is used to determine the folding or packing of the DNA [Abstract].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861